t c no united_states tax_court michael w and charlotte s phillips petitioners v commissioner of internal revenue respondent docket no filed date ps contend that they avoided recapture of an investment_credit claimed with respect to property of a partnership subject_to sec_6221 through i r c as a result of filing an amended_return revoking the credit subsequent to the disposition of the property held the amended_return was ineffective because it did not conform to the requirements of an administrative_adjustment_request under sec_6227 i r c held further ps were required to take into account their distributive_share of the partnership investment_credit and conversion of their partnership items to nonpartnership_items pursuant to the filing of a bankruptcy petition did not affect this obligation nor preclude r’s use of a prospective partnership level settlement as the basis for computing ps’ personal tax_liability joseph b schimmel and alan r chase for petitioners ellen t fribourg and james p dawson for respondent opinion laro judge michael w and charlotte s phillips petitioned the court for redetermination of deficiencies determined by respondent for their and taxable years in the amounts of dollar_figure and dollar_figure respectively after petitioners conceded the deficiency for the sole issue for decision is whether petitioners avoided recapture of an investment_credit claimed for property of a partnership subject_to sec_6221 through the partnership provisions of the tax equity and fiscal responsibility act of tefra publaw_97_248 stat as a result of filing an amended_return revoking the credit subsequent to the disposition of the property we hold that they did not avoid recapture background this case was submitted to us fully stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference a summary of the facts relevant to our decision is as follows petitioners resided in miami florida at the time they petitioned the court during the years and they were partners in ethanol partners ltd i ethanol the schedules k-1 they received from ethanol for taxable_year reported property eligible for regular_investment_credit in the total unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure amount of dollar_figure on form_3468 computation of investment_credit which they submitted with their joint federal_income_tax return for petitioners calculated the amount of their available credit with respect to regular_investment_credit property as dollar_figure and the amount of their available credit with respect to business_energy_investment_credit property as dollar_figure for a total of dollar_figure based on the schedules k-1 of this total amount they claimed dollar_figure as a credit against their tax_liability for leaving a total unused investment_credit of dollar_figure in petitioners filed an amended federal_income_tax return for on which they claimed a refund resulting from the carryback of dollar_figure of the unused investment_credit for on their joint federal_income_tax return for petitioners used dollar_figure of the balance of the unused investment_credit to offset recapture_tax incurred pursuant to sec_47 on certain ethanol equipment disposed of in that year a notice of final_partnership_administrative_adjustment fpaa was mailed to the tax_matters_partner of ethanol on date and a timely petition_for_readjustment was filed with this court on date at some time in early prior to the filing of the petition on behalf of ethanol petitioners filed amended federal_income_tax returns on form 1040x for both the and taxable years on their amended_return for they recalculated their tax_liability deleting in the calculation of the carryback carryforward alternative_minimum_tax for the amount of dollar_figure is added the investment_credit of dollar_figure as well as a deduction of dollar_figure which they had claimed as their share of a partnership loss they reported additional tax due in the amount of dollar_figure on their amended_return for they recalculated their tax_liability deleting a deduction of dollar_figure which they had claimed as their share of a partnership loss and reported additional tax due of dollar_figure they supplied the following explanation for these adjustments on both returns we have been advised that the i r s is auditing the tax_return of ethanol partners ltd registration and wish to reverse the loss and credits taken on this return for ethanol partners in order to stop the interest charges the amended returns were not accompanied by a form_8082 notice of inconsistent treatment or amended_return petitioners have never made payment of the additional tax_liability shown on the amended returns the additional taxes were assessed on date on date petitioners filed a petition for bankruptcy under chapter of the federal bankruptcy code with the u s bankruptcy court for the southern district of florida respondent did not file a proof_of_claim with the bankruptcy court and the court did not make a determination of petitioners’ tax_liability petitioners received a bankruptcy discharge pursuant to u s c sec_505 on date on date respondent timely mailed to petitioners a notice_of_deficiency for the and taxable years the deficiencies were determined on the basis of a prospective settlement of the partnership proceedings pursuant to which the business_energy_investment_credit would be disallowed for while a regular_investment_credit would be allowed for and then subject_to recapture in consistent with this settlement respondent determined petitioners’ share of the investment_credit for to be dollar_figure and their recapture liability for to be dollar_figure the settlement with ethanol was finalized and decision was entered by this court on date discussion this opinion is concerned only with the regular_investment_credit claimed by petitioners which respondent for the most part allowed the business_energy_investment_credit which petitioners also claimed and which respondent disallowed is not at issue and may be disregarded petitioners’ main argument may be summarized as follows there can be no liability for recapture of an investment_credit that was not used use of an allowable investment_credit is optional although petitioners originally claimed an investment_credit on partnership sec_38 property for the taxable_year they subsequently filed an amended_return deleting the credit by assessing the additional tax shown on the amended_return respondent allowed them to revoke their original claim this left them in the same position as if they had never claimed the credit accordingly when in petitioners conveniently overlook the fact that when they recalculated their tax_liability on the amended_return for they neglected to delete the investment_credit carryover that continued there was a disposition of the sec_38 property they incurred no recapture liability under sec_47 and sec_1_47-6 income_tax regs we disagree assessment of additional tax_liability shown on an amended_return does not estop the commissioner from refusing to recognize the amended_return upon subsequent audit courts have repeatedly upheld the commissioner’s authority to determine a taxpayer’s liability without regard to an amended_return that was previously accepted 283_us_230 241_f2d_516 1st cir 233_f2d_893 2d cir affg 23_tc_646 9_tc_769 court reviewed as these cases illustrate assessment of additional taxes shown on an amended_return is routine irs procedure to ascribe to this essentially continued offset dollar_figure of tax_liability thus they have in fact used more of the credit than they acknowledge the logic of their position would also require the filing of an amended_return for deleting the credit carried back to that year a point they belatedly admitted by conceding the deficiency for contra 279_f2d_226 in which the court was evidently troubled by the commissioner’s inconsistency in retracting earlier acceptance of the taxpayer’s untimely election only for those years in which the taxpayer’s tax_liability would have been decreased by the election the assessments in this case may have been too hasty in respondent’s brief she explained that the additional tax_liability shown on petitioners’ amended returns for and was automatically assessed pursuant to sec_6201 this provision authorizes assessment of taxes shown on the return but this authority is subject_to the restriction on assessment of a deficiency attributable to a partnership_item during a period continued ministerial_act the same binding effect as a considered judgment would make little sense as a practical matter respondent’s ultimate rejection of petitioners’ amended_return for was entirely proper the ability of a taxpayer to amend his return creates administrative problems for a tax system in which determination and assessment of taxes are predicated on the annual accounting principle 304_us_191 173_f2d_535 1st cir allowing the taxpayer to use the benefit of hindsight to select the most favorable set of intertemporal tax consequences for his transactions would be highly prejudicial to the revenue melahn v commissioner supra pincite accordingly the case law recognizes limits on the effectiveness of amended returns generally 561_f2d_1115 continued of days after the fpaa is mailed to the tax_matters_partner sec_6225 a deficiency for purposes of sec_6225 means the excess of tax due over the amount shown on the original return plus any additional_amount shown as tax on an amended_return other than amounts of additional tax which such return clearly indicates the taxpayer is protesting rather than admitting sec_301_6211-1 proced admin regs treatment of the investment credits had been a matter of controversy during the audit of ethanol and was the subject of adjustments in the fpaa on their amended returns for and petitioners explained that their purpose in seeking to revoke the credit was merely to stop the interest charges not to concede liability consequently it appears that the assessed amounts should have been treated as part of the deficiency attributable to a partnership_item see 99_tc_466 yet respondent assessed these amounts only days after issuing the fpaa if respondent’s assessments with respect to the amended returns exceeded the scope of her authority the argument that these assessments validated petitioners’ amended returns becomes all the more dubious 4th cir 65_tc_113 additional concerns are implicated where the taxpayer is a partner and the item he seeks to change is an item that is more appropriately determined at the partnership level consistent treatment of these partnership items for all partners is a central principle of the tefra unified partnership audit and litigation procedures see sec_6221 sec_6222 sec_6227 sec_6231 h conf rept pincite 1982_2_cb_600 to help the secretary monitor consistency and to facilitate coordination the statute and regulations thereunder establish specific procedures for changing the treatment of partnership items on a partner’s return sec_6227 sec_301 b -1t c -1t temporary proced admin regs fed reg date as an express legislative prescription these procedures apparently supersede the discretionary administrative standards and case law governing the acceptance of amended returns generally a partner’s treatment of partnership items on his return may not be changed except in accordance with these procedures sec_301_6221-1t a temporary proced admin regs fed reg date sec_6227 provides that in order to change the treatment of a partnership_item on his return the partner must file a request_for_administrative_adjustment raa sec_6227 c the raa is filed on form_8082 notice of inconsistent treatment or amended_return together with the partner’s amended federal_income_tax return sec_301_6227_c_-1t temporary proced admin regs supra the raa may be filed no later than i years after the later of the filing_date or due_date of the partnership return for the taxable_year to which the request relates and ii the date on which an fpaa is mailed to the tax_matters_partner with respect to that taxable_year sec_6227 if a request to change the treatment of a partnership_item conforming to the requirements of sec_6227 is received by the secretary he is authorized to approve it or take certain specified actions necessary for resolution of the issue through a unified partnership proceeding or through regular deficiency or refund procedures sec_6227 the statute does not authorize the secretary to consider a nonconforming request a partner’s distributive_share of investment_credit is a partnership_item for purposes of the tefra provisions 87_tc_783 87_tc_49 sec_301_6231_a_3_-1 proced admin regs petitioners attempted to revoke the investment_credit claimed for by filing form 1040x without form_8082 they filed their amended_return for after respondent had mailed an fpaa to the tax_matters_partner and approximately years after the ethanol return for the taxable_year would have been due petitioners did not satisfy the statutory requirements and consequently their amended_return was not effective to change the treatment of the investment_credit on their original return if petitioners’ amended_return for purported to continued if respondent’s ultimate rejection of the amended_return was warranted on procedural grounds it was also appropriate as a matter of substantive law a partnership is treated as a separate_entity for tax_accounting purposes in general the determination of allowable deductions losses and credits arising from a business conducted in partnership form is made at the partnership level and the decision to report these items is made at the partnership level as well sec_703 each partner’s distributive shares of these items are determined pursuant to the partnership_agreement sec_704 the partner is required to take his distributive shares into account in determining his income_tax sec_702 the investment_credit is one of the partnership items for which each partner must take into account his distributive_share determined by applying statutorily specified percentages to the share of total basis or cost of partnership sec_38 property that is allocated to him under the partnership_agreement and reported to him on schedule_k-1 former sec_46 b and c before amendment in southern v commissioner supra pincite sec_1_46-3 income_tax regs continued revoke the carryover of the unused portion of the credit to that year it was likewise ineffective but for different reasons carryover of an investment_credit is not a partnership_item but an affected_item sec_6231 87_tc_783 therefore sec_6227 is inapplicable and the general requirements for acceptance of amended returns expounded by this court in 65_tc_113 would govern petitioners did not satisfy these requirements in the settlement that respondent reached with ethanol the investment_credit at issue was for the most part allowed petitioners do not argue that this credit was not properly allowed or that their distributive_share of the allowable credit was improperly computed there is no basis in the record for concluding otherwise than that the treatment of the investment_credit on petitioners’ original return was proper to the extent allowed by respondent and that the treatment on their amended_return was improper petitioners challenge the substance of respondent’s determination only on the ground that when they filed their bankruptcy petition in date partnership items on their return converted automatically to nonpartnership_items by operation of law pursuant to sec_6231 and c and sec_301_6231_c_-7t temporary proced admin regs fed reg date this conversion had the following effects in their view first any tefra proceeding making a determination of the proper treatment of partnership items has no effect on the treatment of non-partnership items therefore the prospective settlement with ethanol on which respondent relied in determining petitioners’ deficiency was entirely irrelevant to their liability second the conversion of the investment_credit to a nonpartnership item effectively eliminated the requirement that petitioners’ treatment conform to the partnership level treatment of this item these arguments are based on a number of misconceptions the regulations provide for conversion of partnership items to nonpartnership_items in order to prevent the automatic bankruptcy stay u s c sec_362 from interfering with any pending partnership proceeding sec_301_6231_c_-7t a temporary proced admin regs supra the consequences of conversion are purely procedural the partner filing the bankruptcy petition drops out of the partnership proceeding allowing that proceeding to continue without regard to the automatic_stay 89_tc_198 and requiring the commissioner to issue a notice_of_deficiency to the partner within an extended limitations_period in order to adjust any converted items sec_6212 f h conf rept pincite 1982_2_cb_600 petitioners are mistaken in believing that the conversion of their investment_credit to the status of a nonpartnership item had substantive consequences for their tax_liability as well the prospective settlement on which respondent relied in determining petitioners’ deficiency in date and which was finalized in date is not irrelevant to petitioners’ liability although petitioners are not bound by a settlement to which they were not parties the settlement was presumably based upon facts that are relevant to the determination of petitioners’ distributive_share of the partnership credit and to the applicability of recapture in the conversion did not in any way alter the relationship between petitioners’ participation and share in ethanol and their tax_liability for the years and petitioners could have contested the deficiency determination on the ground that it did not properly reflect the facts relevant to their liability for these years they have not done so respondent’s determination is accordingly sustained to reflect the foregoing decision will be entered for respondent
